Citation Nr: 0209207	
Decision Date: 08/06/02    Archive Date: 08/12/02

DOCKET NO.  95-14 992	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for a disability claimed as 
postoperative chronic back pain (a back disability).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from December 1961 to 
December 1963.  This matter came to the Board of Veterans' 
Appeals (Board) on appeal from a November 1994 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina.  In November 
1997 and May 2000 the Board remanded the case for further 
development.  The requested development has been completed 
and the case has been returned to the Board for further 
appellate action.  

As noted in the previous remands, although the veteran 
requested a Travel Board hearing, he failed to report to the 
hearing scheduled in December 1996.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  There is no competent evidence of record linking the 
veteran's currently diagnosed low back disability with his 
service or any incident therein.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
the veteran's active military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1153, 5103, 5103A, 5107 (West 1991 & West 
Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially provide that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  

The Board remanded the veteran's claim in April 1997 and May 
2000.  The RO's February 2001 and the Supplemental Statement 
of the Case, issued in March 2002, notified the veteran of 
the new law, and he has been sent other letters and 
information concerning evidence needed to support his claim.  
There is no indication that there is any additional evidence 
that could be obtained that would be helpful in 
substantiating this claim.

Factual Background

The veteran's service medical records show he first 
complained of low back pain in May 1963.  He reported that he 
had injured his back two months before.  He complained of 
constant pain that was more severe with lifting, bending or 
sharp movements.  Examination revealed point tenderness about 
the T11-L1 levels.  The impression was back strain.  There 
are no other relevant complaints, findings, treatment or 
diagnoses.  The veteran did not report any back complaints at 
the time of his October 1963 separation examination and the 
clinical evaluation of his spine was normal.  

A January 1967 medical examination, conducted by G. Norton, 
M.D., notes the veteran's history of a back injury in 1963 
and his continued complaints of mid-thoracic back pain.  
Examination revealed tenderness over the spinous processes of 
the dorsal vertebrae.  The diagnosis was post-traumatic back 
pain of undetermined etiology.

Treatment records, dating from April 1971 to September 1992, 
from the office of Ben B. Ward, M.D., show the veteran was 
first treated for back pain in August 1992.  

A June 1990 X-ray study of the veteran's lumbosacral spine, 
conducted at the New Hanover Memorial Hospital, was normal.

Treatment records from Convenience Medical Care, dating from 
January 1991 to September 1992, show the veteran complained 
of back pain in September 1992 with diagnosed sciatica.  A 
later September 1992 progress note indicates the veteran had 
a ruptured disc.

M. D. McCullough, M.D., examined the veteran in early 
September 1992 for complaints of chronic back pain of several 
years' duration.  He complained of severe back pain radiating 
into his right leg in the last three months.  A magnetic 
resonance imaging (MRI) study was ordered and the veteran was 
given Percocet for pain relief.  It was noted that the 
veteran engaged in heavy lifting at work.  

A September 1992 emergency room report from Brunswick 
Hospital shows the veteran complained of back pain of two 
weeks' duration that was acutely exacerbated.  He was sent 
home with instructions to follow-up with his primary 
physician.

Later that month, the veteran was referred to David B. Kee, 
M. D., for an opinion regarding lumbar disc disease.  At that 
time the veteran gave a five-year history of episodic back 
pain radiating down his right leg.  The impression was right 
L4 radiculopathy with lateral L4-5 herniated nucleus pulposus 
(HNP) confirmed by MRI scan.  The veteran was hospitalized 
for surgery.

The September 1992 Grand Strand General Hospital operative 
report and discharge summary indicate the veteran underwent 
an uneventfully right L4-5 microdiscectomy and was discharged 
the second day after his surgery.  

Dr. Kee continued to follow the veteran for his back 
complaints throughout December 1993.  

Treatment records from Dr. Ward, dating from October 1992 to 
January 1994, reveal ongoing treatment for back pain 
complaints.  A December 1992 progress note indicates he fell 
in a restaurant and injured his back.  He reported a backache 
in June 1993 after a physical confrontation with a police 
officer.  In October 1993, the veteran reported a history of 
a 1963 inservice back injury and stated he had problems ever 
since the injury.  In December 1993, Dr. Ward wrote a letter, 
certifying that he had seen the veteran from time to time 
since 1970 for back complaints stemming from a 1963 inservice 
injury when the veteran had fallen on a bolt.  Subsequent 
treatment records dating to October 1999, show ongoing 
treatment for back complaints.

A July 1994 partial report of a MRI study of the lumbar 
spine, conducted at the Brunswick Hospital, shows findings 
consistent with focal HNP that could represent recurrent 
herniation or scar formation, as well as spinal stenosis and 
degenerative disc disease. 

During his November 1994 VA orthopedic examination, the 
veteran stated he initially injured his back in the early 
1960's.  He complained of persistent low back pain radiating 
into his leg and into the right big toe.  The diagnosis was 
chronic back pain status post excision of the disc at the L4-
5 level.  The examiner opined that the examination was 
consistent with back pain of a chronic nature.

C. Daniel Hall, M.D., treated the veteran from March to 
October 1995.  The March 1995 initial evaluation notes the 
veteran's history of a low back injury in 1963 with 
subsequent intermittent low back pain and right leg sciatica.  
He reported no treatment other than physical therapy 
throughout the 1970's and the development of severe back pain 
three years prior to the evaluation, when he underwent a 
laminectomy.  His back was reinjured six months after the 
surgery.  The diagnosis was right L5 radiculopathy and 
bilateral L4 radiculopathy.  

Treatment records from the Brunswick Hospital, dating from 
December 1995 to January 1996, reveal the veteran underwent 
epidural steroid injections to alleviate pain for diagnosed 
perineural inflammation and recurrent low back pain with 
right L4-5 radiculopathy.  

Cape Fear Memorial Hospital treatment records, dating from 
February 1997 to September 1997, show a February 1997 MRI 
study of the lumbar spine revealed impressions of findings 
consistent with the presence of epidural scar and multilevel 
degenerative disc disease.  A September 1997 lumbar myelogram 
and post myelographic computed tomography (CT) scan revealed 
impressions of status post right hemi-laminectomy at the L4-5 
level with residual epidural scar and features of 
arachnoiditis and moderately severe central spinal stenosis 
at the L4-5 level secondary to both developmental and 
acquired disease with the acquired findings produced by a 
prominent broad based bulge of the disc, ligamentum flavum 
thickening and facet arthropathy with epidural scar and 
moderate diffuse developmental lumbar stenosis. 

In October 1997, the veteran underwent lumbar laminectomy or 
hemi-laminectomy on the right at L4-5 with removal of chronic 
disc and scar tissue.  The October 1997 discharge summary 
notes the veteran underwent a lumbar laminectomy in September 
1992 and reinjured his back in May 1993.  The diagnosis at 
discharge was recurrent lumbar disc.  

A May 1998 VA orthopedic examination report indicates that 
the veteran's claims file was reviewed.  The report notes the 
veteran's history of an inservice back injury in 1963.  He 
reported that he subsequently worked as a commercial 
fisherman and did extremely heavy work, until 1992 when a 
ruptured disc was discovered.  He gave a history of having 
undergone a discectomy at the L4-5 level in 1992 and further 
disc surgery in October 1997.  The diagnosis was status post 
multiple discectomies with degenerative joint disease (DJD), 
degenerative disc disease (DDD) and right radiculopathy.  The 
examiner noted that a review of the veteran's service medical 
records showed his inservice back injury was in the T11-T12 
level with no record of continuing pathology until his acute 
ruptured disc in 1992.  It was noted that his 1963 discharge 
examination was completely normal.  The examiner observed 
that the veteran worked for many years as a commercial 
fisherman doing extremely heavy work.  The examiner opined 
that there was no likelihood that the veteran's current 
pathologies were related to his inservice injury.

Treatment records from Robert F. Wilfong, M.D., dating from 
February 1997 to June 2001, show ongoing treatment for low 
back and leg pain.  The initial February 1997 medical record 
shows the veteran's history beginning with his lumbar 
laminectomy and disc excision in September 1992 with a 
reinjury in May 1993.  

Subsequent radiology studies conducted at Cape Fear Memorial 
Hospital, dated in February 1999 and January 2000, show 
evidence of epidural fibrosis with right lateral recess at 
L4-5 and mild L4-5 spinal stenosis in February 1999 and no 
evidence of disc herniation in January 2000.

In a personal statement received in March 2001, J.C. 
indicates that he served on active duty with the veteran and 
recalled that he had back problems during service for which 
he sought treatment.

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994) (specifically addressing claims based 
ionizing radiation exposure). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question.  Id.      

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including arthritis).

After reviewing all the evidence of record, the Board finds 
that the preponderance of the medical evidence of record is 
against the veteran's claim of entitlement to service 
connection for a back disability.  Initially, there is no 
competent medical opinion of record that indicates he had DJD 
of the lumbar spine to a compensable degree prior to 
September 1992, almost thirty years after his discharge from 
service.  Therefore, the Board finds that service connection 
for a back disability is not warranted on a presumptive basis 
under 38 C.F.R. § 3.309.

Likewise, the preponderance of the evidence does not show the 
veteran's current back disability is directly related to 
active service.  Although the evidence shows that he 
currently has diagnosed disc disease of the lumbar spine, as 
well as arthritic changes and radiculopathy, there is no 
evidence that his low back disability is the result of his 
service, or any incident therein.  In this respect, the Board 
acknowledges Dr. Ward's October 1993 treatment record and 
December 1993 letter, as well as the November 1994 VA 
examination report and Dr. Hall's March 1995 initial 
evaluation, that record the veteran's stated history of an 
inservice back injury with subsequent symptoms progressing to 
September 1992; however, those reports do not include any 
interpretation or elaboration on the reported history.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
"competent medical evidence.").  Moreover, the veteran's 
intervening service medical records and private treatment 
records prior to August 1992 show no such complaints, 
findings or treatment and subsequent treatment records show 
evidence of a 1993 back injury.  As noted above, the 
separation examination was negative for back pathology.  Dr. 
Ward's report of treatment dating back to 1970 is not 
documented by the medical records he has provided.  

The Board also finds the May 1998 VA orthopedist's opinion 
that the veteran's current low back disability is unrelated 
to his inservice injury more probative, as the examiner 
reviewed the service medical and subsequent treatment records 
associated with the claims file, as well as interviewed and 
examined the veteran.  The physician referred to the 
veteran's history of physically demanding employment, through 
the years, which included heavy lifting.  Although the 
veteran asserts he currently has a low back disability as a 
result of his inservice back injury, he is not competent to 
provide evidence that requires medical knowledge.  For that 
reason, the Board assigns limited probative value to his 
theory that when his back was struck by a bolt, it caused 
bone fragments to break off, which later led to damage to the 
nerves and lumbar discs.  Such theory has not been endorsed 
by any of his medical care providers.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Therefore, the Board concludes that the 
veteran's low back disability was not incurred in or 
aggravated during active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2001).  Accordingly, 
the claim for service connection for a low back disability 
must be denied.


ORDER

Service connection for a low back disability is denied.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

